PER CURIAM
*1157*717In this consolidated juvenile dependency appeal, mother and father each appeal the jurisdictional judgment in which the juvenile court found their infant son to be within its jurisdiction under ORS 419B.100.1 The juvenile court found that the Department of Human Services (DHS) had proved the following allegations:
"A The Mother does not understand the basic needs of her child and lacks parenting skills necessary to safely parent the child.
"B The Mother's substance abuse issues impair her judgment and ability to safely parent the child.
"C The Mother's chronic mental health problems interfere with her ability to safely parent the child.
"D The Mother's limited cognitive abilities interfere with her ability to safely parent the child.
"E The Father does not understand the basic needs of his child and lacks parenting skills necessary to safely parent the child.
"F The Father's substance abuse issues impair his judgment and ability to safely parent the child.
"G The Father's chronic mental health problems interfere with his ability to safely parent the child."
Mother and father appeal, each assigning error to the bases for jurisdiction pertaining to that parent and to the juvenile court's ultimate assertion of jurisdiction over the child.
A detailed discussion of the circumstances of this case would not benefit the bench, bar, or the public. Suffice it to say that, having reviewed the record, we conclude that the juvenile court properly asserted jurisdiction based on the allegations identified above, except as to allegation B. DHS has conceded on appeal that the juvenile court erred in asserting jurisdiction over the child on the basis of allegation B, because there was insufficient evidence linking mother's *718marijuana use to a current threat of harm to the child. Dept. of Human Services v. G. J. R. , 254 Or. App. 436, 438, 295 P.3d 672 (2013). That concession is well taken. Accordingly, we reverse and remand the jurisdictional judgment for entry of a judgment omitting allegation B as a basis for jurisdiction.
In A165923 and A165246, reversed and remanded for entry of judgment establishing dependency jurisdiction based on allegations other than B; otherwise affirmed. In A165547, affirmed.

In A165246, mother appeals the jurisdictional judgment. In A165923, father appeals the same jurisdictional judgment. Father also appeals, in case number A165547, the initial and amended dispositional judgments, but he has advanced no argument for reversal. Accordingly, in A165547, we affirm.